Broyles, C. J.
“Wliile the statutes of this State embodied in the Code of 1933, §§ 2-2201, 53-501, 53-502', 53-503, do not purport to change the common law in respect to personal torts committed by one spouse against the other, they do change the common law in respect to property rights of the wife. With respect to such rights she is a feme sole, and may be sued by her husband in a bail-trover proceeding for recovery of his personal property converted by her.” The foregoing ruling constitutes the headnote of the Supreme Court in this case, which was carried to that court by writ of certiorari; and the judgment of this court affirming the grant of a nonsuit (53 Ga. App. 368, 186 S. E. 154) was reversed. See the able and exhaustive opinion of Justice Atkinson, 183 Ga. 766 (189 S. E. 833). The former judgment of this court is vacated, and the judgment awarding a nonsuit is

Reversed.


MacIntyre and Guerry, JJ., concur.

John F. Echols, Oliver O. Hancock, for plaintiff.
Robert Maginnis, for defendant.